Opinion issued October 30, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00821-CV
                            ———————————
                      IN RE SHERI BERNSTEIN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      On October 8, 2014, relator, Sheri Bernstein, filed a petition for writ of

mandamus. On October 23, 2014, relator filed a Motion to Dismiss the petition,

accompanied by a letter indicating the parties attended a mediation in which they

agreed this petition should be dismissed.

      Accordingly, we grant the motion and dismiss the petition for writ of

mandamus. We dismiss any pending motions as moot.
                                PER CURIAM
Panel consists of Justices Massengale, Brown, and Huddle




                                       2